Case 1:05-cr-00939-GBD Document 119 Filed 08/24/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-
LOUIS HERRERA,

Defendant.

GEORGE B. DANIELS, United States District Judge:

 

 

Page 1 of 1

] Pw vatgne Gane wenscndy ah sme i
UStH” Sm f

§

PH Cas !

f

Eres te Amdt

ge f

te i >

 

 

DAL

beawalmemmcanr ese a6

| AUG 2.4 2020

in nD te ce ee

A status conference is scheduled for September 15, 2020 at 10:00 a.m.

Dated: New York, New York
August 24, 2019

SO ORDERED.

 

EPRAKS. DANIELS
fted States District Judge

 
